Name: Commission Regulation (EEC) No 1732/93 of 30 June 1993 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: tariff policy;  trade;  processed agricultural produce;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31993R1732Commission Regulation (EEC) No 1732/93 of 30 June 1993 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance Official Journal L 160 , 01/07/1993 P. 0015 - 0020COMMISSION REGULATION (EEC) No 1732/93 of 30 June 1993 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products (1), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1696/92 (3), as amended by Regulation (EEC) No 2132/92 (4), lays down in particular the detailed rules for the application of the specific supply arrangements for the Azores and Madeira relating to certain agricultural products; Whereas Commission Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance (5), as last amended by Regulation (EEC) No 1603/93 (6), establishes the forecast supply balance in milk products for Madeira for the period 1 July 1992 to 30 June 1993; Whereas, after this initial period of applying the scheme in question, it is now appropriate to revise the period of validity of the import licences, the period during which applications for the said licences can be made and the amounts of the securities with a view to aligning them more closely with the time limits and amounts generally provided for in the milk sector; Whereas, in order to continue satisfying the milk product requirements of Madeira, it is necessary to establish the forecast supply balance for the period 1 July 1993 to 30 June 1994; whereas the Annex to Regulation (EEC) No 2219/92 should accordingly be amended; Whereas the quantities of products benefiting from the specific supply arrangements must be determined within the framework of periodic forecast supply balances which may be adjusted on the basis of the essential requirements of the markets and taking account of local production and traditional trade flows; whereas to ensure coverage of requirements in terms of quantity, price and quality and to ensure that the proportion of products supplied from the Community is preserved, the aid to be granted for products originating in the rest of the Community must be determined on terms equivalent, for the end user, to the advantage resulting from exemption from import duties on imports of products from third countries; Whereas Commission Regulation (EEC) No 1646/93 (7) fixing the export refunds on milk and milk products adjusts the refunds on certain milk products; whereas the aid for certain products listed in Annex II to Regulation (EEC) No 2219/92 should be adapted in order to take account of those adjustments; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2219/92 is hereby amended as follows: 1. in Article 3: - in paragraph 1, 'five' is replaced by '10', - paragraph 1 (b) is replaced by the following: '(b) before expiry of the time limit for the submission of licence applications, proof is furnished that the interested party has provided a security. The amount of the security shall be: - ECU 2,5/100 kg for products falling within CN codes 0401, 1901 90 90 and 2106 90 91, - ECU 5/100 kg for products falling within CN codes 0402 and 0405, - ECU 7,5/100 kg for products falling within CN code 0406.'; - in paragraph 2, '10th' is replaced by '15th'; 2. Article 4 (1) is replaced by the following: '1. The period of validity of import licences shall extend from the date of issue to the last day of the second month following the month of issue.'; 3. the aid shall be determined in such a way that the proportion of products supplied from the Community is preserved, taking account of traditional trade flows; 4. Annexes I and II are replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 378, 23. 12. 1992, p. 23. (3) OJ No L 179, 1. 7. 1992, p. 6. (4) OJ No L 213, 29. 7. 1992, p. 25. (5) OJ No L 218, 1. 8. 1992, p. 75. (6) OJ No L 153, 25. 6. 1993, p. 43. (7) OJ No L 157, 29. 6. 1993, p. 20. ANNEX 'ANNEX I Supply balance for Madeira relating to milk products for the period 1 July 1993 to 30 June 1994 /* Tables: see OJ */ /* Tables: see OJ */ (1) When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or caseinates, no aid shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates, the whey and/or added casein and/or caseinates shall not be taken into account in the added calculation of the amount of aid. When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case: - the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and in particular, - the lactose content of the added whey. (3) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the aid is granted on the net weight, the weight of the liquid being deducted.'